United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Syracuse, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2252
Issued: June 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 29, 2008 appellant filed a timely appeal of a May 20, 2008 nonmerit decision of
the Office of Workers’ Compensation Programs, denying his request for reconsideration because
it was not timely filed and failed to establish clear evidence of error. Because more than one
year has elapsed between the most recent merit decision dated June 12, 1997 and the filing of the
appeal, the Board lacks jurisdiction to review the merits of his claim pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
On February 21, 1967 appellant, then a 32-year-old mail handler, filed a traumatic injury
claim alleging that on June 28, 1966 he cut his right elbow and bruised his right hip when he
slipped and fell while using an iron bar at work. The Office accepted his claim for laceration of

the right elbow, bruised right hip, post-traumatic neuroma of the right hip and leg, mononeuritis
of the right leg and contusion of the right iliac area resulting in aggravation of cervical
spondylosis with a herniated nucleus pulposus at C6-7.
On August 22, 1991 appellant filed a claim for a schedule award.
By decision dated April 20, 1994, the Office denied appellant’s claim for a schedule
award. It found that the medical evidence established that he did not sustain any permanent
impairment causally related to his accepted employment-related injuries based on the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (4th
ed. 1993). In a letter dated April 27, 1994, appellant requested an oral hearing or a review of the
written record before an Office hearing representative. Also, by letter dated May 9, 1994,
appellant, through his congressional representative, requested reconsideration.
In an August 3, 1994 decision, the Office denied modification of the April 20, 1994
decision. It found that a July 7, 1994 medical report of Dr. Gene G. Stunkle, an Office referral
physician, established that appellant did not sustain permanent impairment to his right upper and
lower extremities. On September 2, 1994 appellant requested a review of the written record
before an Office hearing representative.
By decision dated August 23, 1995, the Office’s Branch of Hearings and Review denied
appellant’s request for a review of the written record on the grounds that his injury occurred
before July 4, 1966 and, therefore, he was not entitled to an oral hearing or review of the written
record as a matter of right. It further denied the request as it found that he could request
reconsideration before the Office. In a September 18, 1995 letter, appellant, through counsel,
requested reconsideration of the August 3, 1994 decision.
By decision dated October 4, 1995, the Office found that appellant’s September 18, 1995
letter requesting reconsideration was dated more than one year after the August 3, 1994 decision,
and was untimely. It further found that he did not submit any evidence establishing clear
evidence of error in the Office’s denial of his schedule award claim.
On April 19, 1996 the Office reissued the August 3, 1994 decision, finding that it failed
to protect appellant’s appeal rights pertaining to the August 3, 1994 decision as it delayed in
issuing a decision on his September 2, 1994 request for a review of the written record. The
Office then addressed appellant’s May 9, 1994 request for reconsideration. It denied
modification of its prior decision, finding that appellant did not sustain any permanent
impairment based on Dr. Stunkles’ July 7, 1994 report.
On April 14, 1997 appellant, through counsel, requested reconsideration. An April 3,
1997 report of Dr. Bruce E. Fredrickson, a Board-certified orthopedic surgeon, stated that
appellant sustained a four to six percent impairment of the back based on the A.M.A., Guides.
By decision dated June 12, 1997, the Office denied modification of the April 19, 1996
decision. It found that Dr. Fredrickson’s April 3, 1997 report was insufficient to establish
appellant’s entitlement to a schedule award. The Office found that the regulations did not
provide for the payment of a schedule award for the permanent loss of use of the back. It also
found that since his claim predated the September 6, 1966 changes to the Federal Employees’
2

Compensation Act and he sustained impairment to additional members of the body, such as the
hand, he was not entitled to a schedule award.1 The Office stated that he could only receive
compensation for his loss of wage-earning capacity.
On September 26, 1997 appellant appealed the June 12, 1997 decision to the Board. In
an order dated February 27, 1998, the Board dismissed appellant’s appeal.2 It granted his request
to withdraw the appeal to pursue a request for an oral hearing before the Office.
On May 27, 1999 appellant requested an oral hearing before an Office hearing
representative. By decision dated June 3, 1999, the Branch of Hearings and Review denied
appellant’s request for an oral hearing. It found that, since he had previously requested
reconsideration on the same issue, he was not entitled to an oral hearing as a matter of right.
In a letter dated March 17, 2008 appellant, through his congressional representative,
requested reconsideration. He contended that he sustained 10 percent loss of use of his hand.
By decision dated May 20, 2008, the Office found that appellant’s March 17, 2008 letter
requesting reconsideration was dated more than one year after the June 12, 1997 decision, and
was untimely. It further found that he did not submit any evidence establishing clear evidence of
error in the Office’s denial of his claim.
LEGAL PRECEDENT
Section 8128(a) of the Act3 does not entitle a claimant to a review of an Office decision
as a matter of right.4 The Office, through its regulations, has imposed limitations on the exercise
of its discretionary authority under section 8128(a). Section 10.607(a) of the Office’s
implementing regulations provide that an application for reconsideration must be sent within one
year of the date of the Office decision for which review is sought.5
Section 10.607(b) states that the Office will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by the Office in its most recent
merit decision. The reconsideration request must establish that the Office’s decision was, on its
face, erroneous.6

1

The Office noted that appellant received a prior schedule award for his hand but it was rescinded when the
Office accepted his work-related back injury.
2

Docket No. 98-183 (issued February 27, 1998).

3

5 U.S.C. § 8128(a).

4

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

5

20 C.F.R. § 10.607(a).

6

Id. at § 10.607(b); see also Alberta Dukes, 56 ECAB 247 (2005).

3

To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by the Office.7 The evidence must be positive, precise and explicit and
must be manifest on its face that the Office committed an error.8 Evidence that does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.9 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.10 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.11
The Board makes an independent determination of whether a claimant has submitted
clear evidence of error on the part of the Office such that the Office abused its discretion in
denying merit review in the face of such evidence.12
ANALYSIS
The Board finds that appellant failed to file a timely application for review of the
June 12, 1997 merit decision. In implementing the one-year time limitation, the Office’s
procedures provide that the one-year time limitation period for requesting reconsideration begins
on the date of the original Office decision. However, a right to reconsideration within one year
accompanies any subsequent merit decision on the issues.13
The most recent merit decision was issued by the Office on June 12, 1997. It found that
appellant did not sustain any permanent impairment of a scheduled member of the body causally
related to his June 28, 1966 employment-related injuries. As his March 17, 2008 letter
requesting reconsideration was made more than one year after the Office’s June 12, 1997
decision, the Board finds that it was not timely filed.
Appellant did not submit any additional factual or medical evidence with his untimely
reconsideration request. He merely contended that he sustained 10 percent loss of use of his
hand. This unsupported contention by appellant fails to establish clear evidence of error on the
part of the Office. Appellant has made no showing that the Office committed clear evidence of
error in finding that he did not sustain any permanent impairment of a scheduled member of the
body causally related to the accepted employment-related injuries. For these reasons, the Board
finds that appellant has not established clear evidence of error on the part of the Office.

7

Nancy Marcano, 50 ECAB 110, 114 (1998).

8

Leona N. Travis, 43 ECAB 227, 241 (1991).

9

Darletha Coleman, 55 ECAB 143 (2003).

10

Leona N. Travis, supra note 8.

11

See Nelson T. Thompson, 43 ECAB 919 (1992).

12

Pete F. Dorso, 52 ECAB 424 (2001).

13

Larry L. Litton, 44 ECAB 243 (1992).

4

CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the May 20, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 12, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

